Citation Nr: 0702086	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 629A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Illiana Health Care System in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on May 25, 2004, at Carle Foundation 
Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Illiana Health Care System in Danville, Illinois (AOJ).


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on May 25, 2004, by Carle Foundation Hospital, at 
Urbana, Illinois.

2.  Service connection is not in effect for any disability.

3.  Prior authorization from VA for the private medical 
treatment rendered on May 25, 2004, by Carle Foundation 
Hospital at Urbana, Illinois, was not obtained.

4.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services on May 25, 2004, by Carle 
Foundation Hospital, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000, 17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
payment or reimbursement of private medical expenses, VA has 
met all statutory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  Regulations have been promulgated pursuant to 
the Veterans Claims Assistance Act that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

A letter dated in July 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a).  The private medical 
records related to the treatment for which the veteran is 
seeking reimbursement have been obtained.  38 U.S.C.A. § 
5103A.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with Carle Foundation Hospital 
for the medical treatment at issue herein.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The veteran in 
that case argued that his non-VA care was authorized because 
his VA treating physician had informed him that arrangements 
were made for him to be treated at a non-VA medical facility.  
The Court, in rejecting that contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in the 
VA regulation.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on May 25, 2004.  The 
veteran has never asserted that such authorization was given, 
and there is no evidence of record suggesting that any such 
authorization was given.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.  VA was first 
notified of this treatment when a bill from Carle Foundation 
Hospital regarding this medical treatment was received in 
July 2004.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on May 25, 2004 from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.  
Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on May 25, 2004, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

Service connection is not in effect for any disability.  
Accordingly, the evidence does not reflect that a nonservice-
connected disability was associated with was aggravating a 
service-connected disability.  In addition, the veteran was 
not rated as permanently and totally disabled or was 
participating in a rehabilitation program at the time he 
received the medical treatment at issue herein in May 2004.  
Finally, the treatment on the date in question was for a post 
service injury while working with wood.  Accordingly, there 
is no basis to establish entitlement to reimbursement under 
38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

In his statements filed herein, the veteran indicated that at 
the time he sought treatment for his eye on May 25, 2004, he 
was in severe pain and was unaware that he could have 
received treatment at the VA medical facility in Danville, 
Illinois.  

In a statement, dated in January 2005, the veteran indicated 
that he had previously gone with a friend on a visit to 
patients as a volunteer from a veterans' organization at the 
Danville VA Medical Center.  He also reported receiving poor 
medical treatment at other VA treatment facilities.  He 
stated, "[a]ll my other experiences with the VA system had 
been lengthy and time-consuming - unacceptable in an 
emergency situation."

The report from his emergency room visit at the Carle 
Foundation Hospital, dated May 25, 2004, noted that the 
veteran had been working with wood that afternoon when a 
piece of wood came up and hit him in the left supraorbital 
rim and nose.  He reported that there were no visual changes, 
but that the condition was painful when he was trying to go 
to sleep.  Physical examination revealed a corneal abrasion, 
injection in the eye, with no foreign body in the eye.  The 
report also noted a scratch over the nose.  It concluded with 
an assessment of corneal abrasion.  

The veteran's claim for reimbursement was denied in December 
2004 on the basis that a VA facility, in this case the VA 
medical facility in Danville, Illinois, was feasibly 
available to provide the same medical services rendered by 
the private hospital.  After review of the evidence of 
record, the Board concurs with this decision.  The medical 
evidence of record herein indicates that the condition was 
not a condition of such a nature that a prudent layperson 
would have reasonably expected that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Specifically, the report of the veteran's 
emergency room visit clearly indicates that the injury to the 
veteran's eye occurred in the afternoon; yet, the veteran 
only sought treatment when the condition resulted in pain 
when trying to go to sleep that night.  Thus, it is 
reasonable to assume that the veteran could have traveled to 
the Danville VA facility for treatment by VA medical 
professionals.  For these reasons, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for private health care expenses 
incurred on May 25, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


